Citation Nr: 0213626	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  98-12 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of the post operative residuals of surgical repair 
of the left anterior cruciate ligament avulsion and sprain of 
the left medial collateral ligament, currently rated as 20 
percent disabling.  

(The issue of entitlement to service connection for a skin 
condition will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The veteran reports serving on active duty from April 1969 to 
October 1970 and from July 1971 to May 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The veteran perfected an appeal as to the left knee 
disability in August 1998 and the RO certified this issue to 
the Board in July 2000.  In addition to this issue, the 
veteran also perfected an appeal for service connection for 
peripheral neuropathy and a skin condition in February 2001.  
However, after additional medical records were added to the 
file, the RO, in a rating decision dated in December 2001, 
established service connection for diabetes mellitus with 
peripheral neuropathy associated with herbicide exposure 
(Nehmer grant), rated as 40 percent disabling from February 
27, 1995.  By this decision, the RO also established service 
connection for hypertension.  The combined rating for the 
veteran's service-connected disabilities was increased to 70 
percent from January 6, 1997.  The veteran was sent an 
application for a total rating based on unemployability and 
he was scheduled for a hearing to be conducted in March 2002.  
A Report of Contact dated in March 2002 shows that an 
employee of the RO had a telephone conversation with the 
veteran and reported that the veteran stated that he wanted 
to cancel his hearing and that he did not wish to continue 
with his appeal.

Appeals must be withdrawn in writing.  38 C.F.R. § 20.204(b) 
(2001).  In April 2002, the Board wrote to the veteran.  He 
was asked to complete a written notice and return it to the 
Board.  He was told that if the Board did not receive it in 
30 days, the Board would assume that he wished to continue 
his hearing.  More than 30 days have elapsed without response 
and the Board resumes appellate review of the case.

The Board must review all issues which are reasonably raised 
from a liberal reading of the appellant's substantive appeal.  
Myers v. Derwinski, 1 Vet. App. 127, 130 (1991).  See also EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991); Solomon v. Brown, 
6 Vet. App. 396, 400 (1994).  In as much as the veteran 
perfected an appeal for service connection for a skin 
condition, the Board is undertaking additional development on 
the issue of entitlement to service connection for a skin 
condition pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The service-connected post operative residuals of 
surgical repair of the left anterior cruciate ligament 
avulsion and sprain of the left medial collateral ligament 
are manifested by mild laxity, pain on patella tracking, 
grinding and coarse crepitation and a mild dull ache in the 
knee.  Drawer, Lachman's and McMurray's signs were all 
negative. 

3.  The range of knee motion was from 0 to 125 degrees 
without pain and the residual scar was asymptomatic.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
service-connected post operative residuals of surgical repair 
of the left anterior cruciate ligament avulsion and sprain of 
the left medial collateral ligament have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.7, 4.59 and Code 5257 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law while this claim was pending.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001).  Further, 
implementing regulations have been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The RO did not consider the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  However, the veteran was not prejudiced.  
Compare Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the veteran with the pertinent evidentiary 
development which was subsequently codified by VCAA and 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA, the RO notified 
the veteran of his right to submit evidence.  Thus, the Board 
finds VA has completed its duties under VCAA and implementing 
regulations.  Further, VA has completed the development of 
this case under all applicable law, regulations and VA 
procedural guidance.  See also 38 C.F.R. § 3.103 (2001).  
Therefore, it would not abridge the appellant's rights under 
VCAA and implementing regulations for the Board to proceed to 
review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision and statement of the case notified the 
veteran and his representative of the evidence necessary to 
substantiate the claim, the evidence which had been received, 
and the evidence to be provided by the claimant.  The state 
of the evidence, and what was needed, was discussed at the 
May 1999 RO hearing.  It was agreed that the veteran needed 
to present himself for a VA examination and he did this in 
August 1999.  Thus, the notice provisions of VCAA have been 
complied with.  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 
187, 188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  The service medical records are 
in the claims folder.  VA records have been obtained.  The 
veteran has been examined by VA and a medical opinion 
rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

Rating Criteria  Service-connected disabilities are rated in 
accordance with a schedule of ratings which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  

The knee impairment is currently rated as 20 percent 
disabling under Code 5257.  Other impairment of the knee, 
recurrent subluxation or lateral instability, will be rated 
as 10 percent disabling where slight, 20 percent disabling 
where moderate, and 30 percent disabling where severe.  
38 C.F.R. Part 4, Code 5257 (2001).  

Background  In considering the severity of a disability, the 
Board has reviewed the medical history of the veteran.  38 
C.F.R. §§ 4.1, 4.2 (2001).  The service medical records 
disclose that the veteran sustained a left knee injury in 
September 1981 with an anterior cruciate ligament avulsion 
and a secondary sprain of the left medial collateral 
ligament.  He underwent surgical repair of the left anterior 
cruciate ligament avulsion.  

By a rating dated in August 1982, service connection was 
established for the left knee disability and it was evaluated 
as 10 percent disabling under Diagnostic Code 5257.  By a 
rating dated in October 1993, the rating was increased to 20 
percent for the left knee disability from June 1993.

While the Board has considered all the evidence of record, 
the most probative evidence of the degree of impairment 
consists of records generated in proximity to and since the 
claim on appeal.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  

The current claim was received in August 1996.  The veteran 
felt that there was increased severity, as braces were 
required.  

VA clinical notes of August 1995 show other concerns without 
knee complaints.  It was noted that the veteran was walking 2 
miles a day.  In February 1996, there were complaints of 
decreased circulation in both lower legs.  In April 1996, the 
veteran complained of bilateral knee pain, worse on the left.  
He reported a burning sensation, his ankles felt funny and 
there was burning in the balls of his feet.  

In early May 1996, the veteran complained of bilateral knee 
pain with pain on hyperextension.  The impression on X-rays 
studies of both knees was a normal examination except for 
soft tissue calcification in the region of the left medial 
collateral ligament.  The outpatient note for late May 1996 
shows left knee instability and the veteran was referred to 
prosthetics.  

Electrodiagnostic testing of both lower extremities in June 
1996 was suggestive of right posterior tibial nerve 
neuropathy.  No left lower extremity abnormalities were 
reported.

A VA outpatient record dated in July 1996 shows the veteran 
complained that his knees hurt.  Medication was recommended.

In August 1996, the veteran reported a tingling sensation in 
the lower extremities, bilaterally.  He also described a 
burning pain in both legs and frequent occasional muscle 
spasms.  Diagnoses were arthritis and diabetes mellitus.  
Further clinical notes for August and September 1996 
addressed the impact of the diabetes on the lower 
extremities.

In May 1999, the veteran gave sworn testimony at a hearing at 
the RO.  He testified that when walking or standing, his left 
knee would go backwards, rather than forward as it is 
supposed to.  When standing, the knee had a tendency to lean 
to the outside.  He had to wear a brace.  In addition to 
lateral instability and backward instability with buckling, 
he had pain in the knee.  There was swelling sometimes.  He 
could climb stairs, slowly.  While he could walk on a flat 
surface, he would not want to traverse hilly terrain.  His 
knee bothered him at work, but he did not miss work because 
of it.  

The report of the August 1999 VA examination shows the 
veteran complained of knee pain, greater on the left than on 
the right.  Knee pain was precipitated by prolonged standing, 
prolonged sitting, standing suddenly, driving and going up 
and down stairs.  He wore a knee brace and took medication.  
Examination of the left knee disclosed a scar on the medial 
aspect, 11 inches long.  It was mildly stretched but there 
were no complications.  The knee had mild medial lateral 
laxity, but was still stable.  The medial lateral hamstring 
was functioning adequately.  The tibial tuberosity and 
infrapatellar tendon were functional.  Pain was noted on 
patellar tracking, especially with resistance.  There was 
also some grinding and coarse crepitations were palpable, 
more in favor of a patellofemoral syndrome.  The drawer sign 
was negative.  Lachman's and McMurray's tests were negative, 
but done with a complaint of a dull mild ache diffusely in 
the knee.  The range of left knee motion was from 0 to 125 
degrees; and to 130 degrees with pain.  The diagnosis was 
left knee status post surgery, chronic pain, also 
patellofemoral syndrome, functional impairment moderate to 
moderately significant.  

VA clinical notes from August 2000 to July 2001 are of 
record.  Knee pain was reported in March and July 2001.  
Instability was not described.  

Analysis  The veteran is competent to report increased 
disability, the use of a brace and what he experiences.  
However, the findings of a trained medical professional are 
more probative in determining the extent of the disability.  
In August 1999, a VA physician complied with the requirements 
of 38 C.F.R. §§ 4.40, 4.45 (2001) in accordance with DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  These regulations require 
consideration of functional loss in evaluating joint motion.  
These factors include lack of normal endurance and pain.  The 
findings led the doctor to conclude that the functional 
impairment of the left knee was moderate to moderately 
significant.  This is consistent with the current 20 percent 
rating for a moderate disability and does not approximate the 
severe impairment required for the next higher rating, 30 
percent.  38 C.F.R. Part 4, Code 5257 (2001).  Moreover, the 
doctor reported that tests for instability, drawer, Lachman's 
and McMurray's signs, were all negative.  He described the 
medial lateral laxity as mild, noting that that the knee was 
still stable.  Since the laxity was mild and other tests of 
instability were negative, it is clear that the disability 
does not approximate the severe level required for a higher 
rating.  38 C.F.R. § 4.7 (2001).  The medical evidence 
provides a preponderance of evidence which establishes that 
the disability does not approximate the criteria for a higher 
rating.  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2001) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

The pain, grinding and crepitation noted on the August 1999 
VA examination would support at least a minimal compensable 
rating under 38 C.F.R. § 4.59 (2001).  However, the 
disability already has more than the minimal compensable 
evaluation so this regulation is not a basis for a higher 
evaluation.  

There is no evidence of ankylosis ratable under Code 5256.  
Ratings of cartilage symptoms under Codes 5258 or 5259 would 
compensate the same knee symptoms and the compensation of the 
same symptoms under different codes is prohibited.  38 C.F.R. 
§ 4.14 (2001).  The evidence shows that the range of knee 
motion was measured with consideration of the factors 
enumerated in 38 C.F.R. §§ 4.40, 4.45 (2001); and there in no 
limitation of motion which would approximate the criteria for 
a compensable rating under Codes 5260 or 5261.  38 C.F.R. 
§ 4.7 (2001).  There is no evidence of nonunion or malunion 
ratable under Code 5262.  There is no evidence of genu 
recurvatum ratable under Code 5263.  The codes for rating 
knee impairment do not provide a basis for a higher 
evaluation.  38 C.F.R. § 4.71a (2001).  

The post surgical scar is well healed and not ulcerated.  
Thus, an additional rating can not be assigned under 
38 C.F.R. Part 4, Code 7803 (2001).  The scar is not tender 
and painful on object demonstration, so an additional rating 
can not be assigned under 38 C.F.R. Part 4, Code 7804 (2001).  
The scar does not limit knee function, so an additional 
rating can not be assigned under 38 C.F.R. Part 4, Code 7805 
(2001).  

As to an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2001), the Board, as did the RO (see 
statement of the case dated in June 1998), finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2001).  In this regard, the Board 
finds that there has been no showing by the veteran that this 
service-connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An increased evaluation of the post operative residuals of 
surgical repair of the left anterior cruciate ligament 
avulsion and sprain of the left medial collateral ligament is 
denied.  



		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.





 

